— Appeal from a decision of Unemployment Insurance Appeal Board, filed August 30, 1983, which found claimant ineligible for benefits pursuant to subdivision 10 of section 590 *906of the Labor Law. We note that the amendment to subdivision 4 of section 597 of the Labor Law effective September 5,1983 (L1983, ch 415, §§ 9, 26, subd 2), giving the commissioner a right of action to recover benefits paid pursuant to a prior determination or decision which is subsequently reversed, has been interpreted by the commissioner to apply only to benefits paid after September 5, 1983. Accordingly, the commissioner cannot, and has advised that she will not, seek to recover the benefits paid claimant for the period July 5, 1982 to September 7,1982. Therefore, a reversal of the board’s decision will not result in any additional benefits to claimant and he will not be required to repay any benefits received by him. The appeal is thus academic (see Matter ofHibben [Roberts], 97 AD2d 641; Matter of Leibowitz [Board of Educ. — Roberts], 89 AD2d 637). Appeal dismissed, as academic, without costs. Mahoney, P. J., Main, Casey, Weiss and Levine, JJ., concur.